Title: To George Washington from Edward Newenham, September 1796
From: Newenham, Edward
To: Washington, George


                        
                            
                                September 1796
                            
                        
                        Indian Corn seems to engage so much of the attention of my Countrymen; and in
                            good truth, has in itself so large a share of merit as a food for Man and Beast; that I have
                            lent a partial mind to the search after a mode of culture, consistent with the welfare of
                            the Land. We may fairly ascribe the wide waste of destruction in our fields to the growth of
                            that Plant; pursued, as it has been in all time, under an itinerant sort of Husbandry: It
                            would seem as if Mankind were content to resign Posterity, to the wretched alternative of
                            Famine or Emigration. A Field has been with drawn from the Forest, and pushed to it’s last
                            exertions; and another, and another still, has been again destroyed: And then abandoned to a
                            common, insterillity’s most comfortless state; naked and bound up from Air’s benificent
                            Influence.
                        
                        Enquiries into the cause of this destruction, consequent to such husbandry, led
                            to an investigation of the various concurrence in the business of Vegitation; and all the
                            matter, engaged, seemed to be of a volatile nature, or fit to become so. To the untaught it
                            may be a subject of wonder, that the matter of Earth should have such a quallity assigned
                            to it; yet it is not more surprising than true: Inert as it may be in its native state, a
                            communication with Aerial matter imparts to it a vivacity, as absolutely subject to
                            exhalation as the matter of Air with which it is allied: And ponderous as it is in water, it
                            acquires, by the union a perfect  solubillity in fluids more dense than Air, and without
                            interrupting their transparency.
                        The Heat of the Sun however useful to the Plant; and however necessary in a
                            limited sense it may be to the Earth; is nevertheless injurious in the excess: Nor is this
                            injurious charge to be waved, for its lessend force in the Winter season: It will be found,
                            upon due enquiry, to impair the Land, even more, when in a frozen state, than in a State of
                            Freedom.
                        If volatile matter be exposed to heat, an exhalation must be the consequence
                            and the fruitful deposits from the Air having, by its union with the matter of Earth,
                            rendered it as volatile as itself; it appears that there is a free Resignation of a part of
                            the Lands own native Resources, consequent to injudicious tillage.
                        The more perpendicular the plane is, to the direction of the Rays of the sun,
                            the more forcible will be the Heat; and that will be the more moderate, in
                                Proportion as that direction deviates from the right angle: The more obliquely
                            then, the land is placed to the Sun, the less degree of heat it will
                            sustain.
                        
                        When the Earth is free it maintains some stand against the assault of heat; and by its absorbent powers holds it’s fertillity from
                            a moderate degree of it; but when it is locked up by frost, it looses that absorbent force,
                            and yields its volatile contents freely to the solicitations of even the sustained rate of
                            heat of that Season. As an example to illustrate this I request your attention to the moist,
                            greasy, appearance on the surface of the hard frozen ground, which the Sun has just sent
                            forth a gentle warmth, as yet insufficient to unbind the Earth: This appearance will be
                            greater upon a levelled spot; and then the Treasure will exhale, before the frost bound soil
                            can be released, to reassume its absorbent Powers.
                        The more surfaces are presented, by tillage, to the air, the more of that matter
                            of Earth will be in contact with its contents; and the more fertillity is insured For it can no how constitute a part of vegetable Food but by being
                            rendered soluble in Water %. The division may not be pursued too far; as instance with the Hoe
                            of Harrow; For besides the dangerous excess, those tools lay the Ground too level; and both together
                            afford too free an admission of Heat; and leads to the waste described in  
                        Plowing, to be adapted to the foregoing postulate, should be directed in
                                Ridges; for Example, two Furrows meeting upon a Baulk, highly pointed
                            up; Ridge range by the side of Ridge, throughout the Field. The Baulks will mellow better than
                            the Cast; so the Farmer may not cavil too hastily; but
                            must recur to the meeting Furrow in the middle of each Fallow–land, that has been broken up in
                            Fall or Winter.
                        Indian Corn, should be planted as early as possible, that the Crop may be
                            brought to early perfection; for the sake, particularly of geting the Plowings over before
                            the greatest heats. When it rises four or five inches high, a deep furrow should be taken
                            from the Corn on both sides, so close as to leave it standing upon a narrow Ridge, with
                            upright sides. Thus it should remain until about the middle of May; # during which time the
                            little bank is receiving a rich impregnation from the Air, without a diminution from the
                            sun; owing to its oblique position. It also is induced, by the depression of the Furrows, to strike deep roots.
                        
                        When the time arrives, # a loose mould being cast into the
                            furrows, solicits a new set of Roots; so that the supplies having been increased, and now
                            the demands meet supplies, the Husbandman may count upon added proceeds. The future plows
                            all directed to the Corn, serve to destroy the Grass, * with out the aid of the Hoe; and thereby
                            preserve the obliquity so requisite.
                        All the Plowings after # should be by alternate Rows, to permit a close approach
                            to the corn; * and the advantages of the alternate plowing, in dry weather, will occur to
                            every Plowman.
                        The directions given for the management of the I. Corn Crop are best suited to the
                            Fallow approoving Farmer, who has no occasion to throw away his grain and Labor, by sowing in
                            a Field that has already brought an exhausting Crop, such as Indian Corn; yet it will be
                            well for the other to follow them as near as he can. He may plow his Indian Corn Field at
                            any stage with safety to the Crop, in the above described way; if the Proprietor is content
                            to bare his soil to the virulence of Heat: But it will always be bad husbandry.
                        The Farmer will see in % page 2d his danger if he summer fallows; for those
                            Tools offer themselves as essentially necessary: But suppose he turns it flat over for a
                            green fallow, as it is emphatically called; he will discover, pages, a solubillity, that has
                            the quallity of subsiding to the bottom, which is laid over to the hot Sun for free
                            exhalation; the ballance of power being given to heat, over the absorbent hold, the Toiling
                            laborer frustrates his own intent, and satisfying it the shadow will loose substance.
                        
                        I think I have gone the length of a Letter; so will conclude with a wish that
                            your valuable time may not be thrown away in the perusal: Be that as it may, I know your
                            goodness will accept the will for the Deed.
                        Just as I had wished thus far, my Papers came to hand; wherein I send the
                            departing Father’s valuable counciles to his Children—Such a compressive system of politics
                            may probably stay the dreaded ills, awhile—The thanks of all are due, & I take this
                            early oppty to offer mine, with filial gratitude.
                        Your arrival at Mt Vernon too is but now announced; or I might have ventured to
                            extend my thoughts on Agriculture; counting upon your greater liesure: but have made an end
                            for this time, & so let it be. Friend! Father! Adieu!
                        
                    